Title: From George Washington to Lieutenant General Rochambeau, 31 July 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Sir
						Highlands State of New York July 31st 1780
					
					Your letter of the 25th Instant reached me yesterday. Sir Henry Clinton has sailed as mentioned in my last with the principal part of his force to attack you—estimated at about eight thousand men; it cannot be more, nor do I suppose he would hazard the enterprise with a much less number. I am glad the inactivity of the Enemy has given you time to prepare; and relying on your abilities and the excellence of your Troops, I hope you will send them back with disgrace.
					Had I any prospect of arriving in time I would march to your support; but as I think there is no probability of this, the only way I can be useful to you is to menace New York; and even to attack it, if the force remaining there does not exceed what I have reason to believe. I am pressing my movements for this purpose with all the rapidity in our power. I have the honor to be With perfect consideration Sir Your Most Obet, servant
					
						Go: Washingto⟨n⟩
					
				 